Citation Nr: 0323500	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-11 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability (characterized as herniated nucleus pulposus L5-S1 
with degenerative disc disease), currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
July 1985 and subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which continued a 60 percent evaluation for 
service-connected low back disability.  The veteran 
subsequently perfected this appeal.

In November 2002, the Board undertook additional development 
of the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).

In August 2002, the RO granted the veteran a total disability 
evaluation based on individual unemployability (TDIU), 
effective February 21, 2002.  In April 2003, the veteran's 
representative submitted a written brief presentation, 
essentially arguing entitlement to an earlier effective date 
for the grant of TDIU.  At this time, the Board refers this 
matter to the RO for the appropriate action.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the veteran's claim.  Records were obtained from the VA 
medical center (VAMC) in San Juan and also from the Social 
Security Administration (SSA).  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the claimant not less than 30 days to respond to the 
notice), because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
60 percent for a low back disability, 
taking into consideration the evidence 
obtained by the Board (VA treatment 
records and SSA records), as well as 
evidence previously of record.  All 
applicable laws and regulations should be 
considered.  It is noted that the 
criteria regarding the evaluation of 
intervertebral disc syndrome were revised 
effective September 23, 2002.  See 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).  The schedule for rating 
disabilities of the spine is being 
further amended effective September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




